DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 05/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9 and 13-17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
1  - of record by Examiner on 10/19/2020) is disqualified as prior art (Note: the instant inventor is a co-author on the Chen reference).
Claim Interpretation
	Hot pressing method is understood to refer to a term of art as illustrated by Chen at Scheme 1, shown below, and is consistent with the use of the term in the specification. 

    PNG
    media_image1.png
    627
    2499
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including forming the MOF filter by pressing wherein the MOF is formed by the pressing.
The closest prior art (Gong (CN104478907A) in view of Cai (US 20160254567 A1); see rejection under 35 USC 103 in prior office action) teaches hot pressing a mixture comprising metal sources with organic ligands to form a metal-organic framework (MOF) filter.  However, the cited prior art suggests that the MOF is formed before shaping occurs (Gong at “mixing solutions generates metallic organic framework” 
In contrast, the instant claim requires that the MOF is synthesized during hot-pressing method which also forms them on a filter. In other words, the instant claim requires the MOF to be formed by the pressing whereas Gong forms the MOF during the mixing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 https://onlinelibrary.wiley.com/doi/full/10.1002/anie.201511063 & https://onlinelibrary.wiley.com/action/downloadSupplement?doi=10.1002%2Fanie.201511063&file=anie201511063-sup-0001-misc_information.pdf (supporting information supplement)